PROYOSTY, J.
This is the suit of a young wife, chaste and pure, for a separation from bed and board on the ground of cruel treatment, consisting in having been inoculated with both gonorrhea and syphilis by her husband.
The defense is that the infection might have been communicated in other ways than by sexual commerce. Possibly so, but the defendant (barely 20 or 21) suffered from these diseases before his marriage, and was treated for them some six months before his marriage, and no later than three days be*813fore Ms marriage he consulted a physician to he informed whether in the opinion of the physician he had been cured, and marriage was safe. The expert testimony shows that if contracted from commerce the diseases would first appear where they did, in fact, first manifest themselves.
As to whether the communication of a venereal disease constitutes cruel treatment, the brief of defendant says:
“The evidence unquestionably shows that plaintiff is afflicted with syphilis, that disgusting and terrible disease that carries in its wake untold physical and mental pain and anguish. * * *
“Defendant’s earnest sympathy is extended to the plaintiff, whose suffering and humiliation have, unquestionably, been great.”
Indeed, all the courts agree upon that point. 14 Cye. 610. The only difference of opinion is as to whether it is necessary that the husband should have been aware of his condition. In the present case the defendant had this knowledge; or, which is the same thing, should, under the circumstances, have had it.
Judgment affirmed.